       CASE 0:21-mc-00019-SRN-DTS Doc. 17 Filed 07/29/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Consumer Financial Protective Bureau,         Case No. 21-mc-19 (SRN/DTS)

       Petitioner,
                                              ORDER
v.

Educational Credit Management Corporation,

       Respondent.


      Respondent filed an Unopposed Motion to Continue September 2, 2021 hearing

to Show Cause (Dkt. No. 13). IT IS HEREBY ORDERED: The hearing is rescheduled

for September 10, 2021 at 10:00 a.m. in Courtroom 9E



Dated: July 29, 2021                         ___s/David T. Schultz______
                                             DAVID T. SCHULTZ
                                             U.S. Magistrate Judge




124884848.1
